EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend Claim 1: Claim 1 Line 20: Delete after wherein: “the block middling coal”.
This amendment is necessary due to claim 1 has a typographical error of the phrase “the lock middling coal” and should be stated as “the block middling coal”, which is supported by the current specification and claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted March 25, 2022, were received.
Amended claims 1-4, filed March 25, 2022, are pending and have been fully considered.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-4 are allowed.  
The following is an examiner’s statement of reasons for allowance: The closest prior art, see below, discloses feeding raw coal into coal separation processes in order to separate clean coal, middling coal and gauge coal.  The closest prior art, see below, does not teach and or suggest an underground coal separation process adopting a water medium, comprising the following steps: directly feeding an exploited raw coal into a special underground compact jigging machine without going up to a well for separation to obtain an overflow clean coal, a jigging middling coal and a jigging gangue, wherein the jigging gangue is applied to underground filling; feeding the overflow clean coal into a φ1 mm fixed screen for predewatering to obtain an oversize clean coal and an undersize water discharged under the screen and containing a clean coal with a particle size less than 1 mm, feeding the undersize water into a coal slime pool, feeding the oversize clean coal into a first φ13 mm classifying screen for separation to obtain a block clean coal with a particle size greater than 13 mm and a first powder clean coal with a particle size less than 13 mm; feeding the jigging middling coal into a second φ13 mm classifying screen by a material discharging mechanism for classification, and separating to obtain a block middling coal with a particle size greater than 13 mm and a first powder middling coal with a particle size less than 13 mm; mixing the undersize water containing a clean coal with a particle size less than 1 mm and further processing the clean coal with the other structures disclosed in independent claim 1 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771